Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 directed to a system for producing a sugar product, non-elected without traverse.  Accordingly, claims 11-19 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 9. The method of claim 1, wherein the pre-treatment sugar composition is massecuite.

Claim 10. The method of claim 1, wherein the at least one operating parameterat least one operating parameter
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lehnberger is regarded as the closest prior art of record. 
Lehnberger does not teach a control system to determine at least one operating parameter for a centrifuge and operating a centrifuge in a centrifugal washing process; and treating the pre-treatment sugar composition in the centrifuge by a centrifugal washing process to provide a post treatment sugar product with a target specification using the at least one determined operating parameter as claimed in claim. 
Further, Lehnberger does not describe the input of pre-wash sugar composition characteristic so that a control system can select an operating parameter for the centrifuge based on that input as claimed in claim 1. 

Conclusion




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	12/22/21